Van Dusen, J.,
dissenting. — In solving the present problem too much reliance should not be placed on the doctrine of equitable conversion. Of course, fictions cannot be taxed. I do not think we are dealing with a fiction, and on further reflection would state my conclusions in this way:
The succession to the property right of a deceased vendor of real estate should be taxed at his domicile, and the succession to the property right of a deceased vendee at his domicile, according to the value of the respective rights. The situs of the land is immaterial. For the character of the vendor’s property has been so modified by the contract of sale that it cannot be regarded as land only. He has a mixed piece of property, and the dominant *256element in it is the right to demand the purchase money, just as the dominant element in a mortgage is the debt and not the land. A mortgage is taxed at the domicile of the mortgagee, and a vendor’s contract of sale should be taxed at his domicile. The administrator will get the purchase money and should, therefore, pay the tax, not the heir. If the tax is laid on the land without considering the agreement of sale, it might be more than the value of the vendor’s interest therein, whereas, if the tax is laid on the net value of the land after deducting purchase money paid, it would seem as though the thing taxed was really the unpaid purchase money and not the land. These considerations tend to show the true nature of the vendor’s property right.